Citation Nr: 1325810	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-17 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran withdrew his request for a videoconference hearing.  See 38 C.F.R. § 20.704(e) (2012).

The Virtual VA eFolder has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the May 2012 Informal Hearing Presentation, the representative argued that the February 2009 VA examination was inadequate.  Specifically, that the examiner based her negative opinion on the absence of hearing loss at separation.  Further, that the examiner did not provide an opinion as to tinnitus despite the fact that there was evidence the Veteran intermittently suffered from this condition.  

On review, the Board agrees that additional opinion is needed.  The Board observes that regardless of in-service test results, the Veteran may establish entitlement to service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Additionally, the Veteran is competent to report ringing in his ears beginning during service and continuing to date.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should refer the Veteran's file to the February 2009 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's claimed hearing loss and tinnitus.  An additional audiology examination is not needed, unless considered necessary by the examiner.  

The examiner is requested to review all pertinent records associated with the claims file and Virtual VA eFolder, including the Veteran's service treatment records, post-service medical records, and statements. 

The examiner should note that the absence of a hearing loss disability during service or at separation is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection.

The Veteran reported intermittent ringing in his ears during service and continuing to date.  See June 2011 statement.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is requested to provide an opinion regarding whether it is at least as likely as not that the Veteran currently has bilateral hearing loss and/or tinnitus that is related to active military service or events therein, to include noise exposure.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how disability which results from noise exposure generally presents or develops in most cases, as distinguished from how it develops from other causes.

A complete rationale for any opinion expressed must be provided.   

2.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO should implement corrective procedures. 

3.  Upon completion of the above requested development and any additional development deemed appropriate, the AMC/RO should readjudicate the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  All applicable laws and regulations should be addressed.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


